Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 1 of 32




               EXHIBIT 2
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 2 of 32




 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                            OAKLAND DIVISION
11   IN RE LITHIUM ION BATTERIES
     ANTITRUST LITIGATION,                                       Case No. 13-MD-02420 YGR (DMR)
12
                                                                MDL No. 2420
13

14   This Documents Relates to:                                 TOKIN CORPORATION
                                                                SETTLEMENT AGREEMENT
15   ALL INDIRECT PURCHASER ACTIONS
16

17                                                              DATE ACTION FILED: Oct. 3, 2012
18

19

20

21

22

23

24

25

26

27

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                       1
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 3 of 32




 1           This Settlement Agreement (hereinafter, “Agreement”) is made and entered into as of the

 2   2nd day of March, 2018 by and between Defendant TOKIN Corporation, formerly known as NEC

 3   TOKIN Corporation (hereinafter, “TOKIN”), and the Indirect Purchaser Plaintiffs (also referred to

 4   as, “IPPs”), both individually and on behalf of Classes in the above-captioned class action. This

 5   Agreement is intended by the Settling Parties to fully, finally and forever resolve, discharge and

 6   settle the Released Claims, upon and subject to the terms and conditions hereof.

 7                                                  RECITALS

 8           WHEREAS, Indirect Purchaser Plaintiffs are prosecuting the above-captioned litigation on

 9   their own behalf and on behalf of Classes against, among others, TOKIN;

10           WHEREAS, Indirect Purchaser Plaintiffs allege, among other things, that TOKIN violated

11   the antitrust laws by conspiring to fix, raise, maintain or stabilize the prices of Lithium Ion

12   Batteries, and these acts caused the Classes to incur significant damages;

13           WHEREAS, TOKIN has denied and continues to deny each and all of the claims and

14   allegations of wrongdoing made by the Indirect Purchaser Plaintiffs in the Actions; all charges of

15   wrongdoing or liability against it arising out of any of the conduct, statements, acts or omissions

16   alleged, or that could have been alleged, in the Actions; and the allegations that the Indirect

17   Purchaser Plaintiffs or any member of Classes were harmed by any conduct by TOKIN alleged in

18   the Actions or otherwise;

19           WHEREAS, Indirect Purchaser Plaintiffs and TOKIN agree that neither this Agreement nor

20   any statement made in the negotiation thereof shall be deemed or construed to be an admission or

21   evidence of any violation of any statute or law or of any liability or wrongdoing by TOKIN or of

22   the truth of any of the claims or allegations alleged in the Actions;

23           WHEREAS, arm’s length settlement negotiations have taken place between TOKIN and

24   Indirect Purchaser Plaintiffs’ Class Counsel, and this Agreement, which embodies all of the terms

25   and conditions of the Settlement between the Settling Parties, has been reached (subject to the

26   approval of the Court) as provided herein and is intended to supersede any prior agreements

27   between the Settling Parties;

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                              1
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 4 of 32




 1           WHEREAS, Indirect Purchaser Plaintiffs’ Class Counsel have concluded, after due

 2   investigation and after carefully considering the relevant circumstances, including, without

 3   limitation, the claims asserted in the Indirect Purchaser Plaintiffs’ Fourth Consolidated Amended

 4   Class Action Complaint filed in MDL Docket No. 2420, the legal and factual defenses thereto and

 5   the applicable law, that it is in the best interests of the Indirect Purchaser Plaintiffs and the Classes

 6   to enter into this Agreement to avoid the uncertainties of litigation and to assure that the benefits

 7   reflected herein are obtained for the Indirect Purchaser Plaintiffs and the Classes, and, further, that

 8   Indirect Purchaser Plaintiffs’ Class Counsel consider the Settlement set forth herein to be fair,

 9   reasonable and adequate and in the best interests of the Indirect Purchaser Plaintiffs and the

10   Classes; and

11           WHEREAS, TOKIN, despite its belief that it is not liable for the claims asserted against it

12   in the Actions and that it has good defenses thereto, has nevertheless agreed to enter into this

13   Agreement to avoid the further expense, inconvenience and distraction of burdensome and

14   protracted litigation, and thereby to put to rest this controversy with respect to the Indirect

15   Purchaser Plaintiffs and the Classes and avoid the risks inherent in complex litigation;

16                                                AGREEMENT

17           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

18   Settling Parties, by and through their attorneys of record, that, subject to the approval of the Court,

19   the Actions and the Released Claims as against TOKIN shall be finally and fully settled,

20   compromised and dismissed on the merits and with prejudice upon and subject to the terms and

21   conditions of this Agreement, as follows:

22           A.      Definitions
23           1.      As used in this Agreement the following terms have the meanings specified below:

24                   (a)     “Actions” means In re Lithium Ion Batteries Antitrust Litigation – All

25                           Indirect Purchaser Actions, Case No. 13-MD-02420 YGR (DMR), and each

26                           of the cases brought on behalf of indirect purchasers previously consolidated

27                           and/or included as part of MDL Docket No. 2420.

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                                2
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 5 of 32




 1                   (b)     “Affiliates” means entities controlling, controlled by or under common

 2                           control with a Releasee or Releasor.

 3                   (c)     “Authorized Claimant” means any Indirect Plaintiff Purchaser who, in

 4                           accordance with the terms of this Agreement, is entitled to a distribution

 5                           consistent with any Distribution Plan or order of the Court.

 6                   (d)     “Class” or “Classes” are generally defined as all persons and entities who as

 7                           residents of the United States and during the period from January 1, 2000

 8                           through May 31, 2011, indirectly purchased new for their own use and not

 9                           for resale one of the following products which contained a lithium-ion

10                           cylindrical battery manufactured by one or more defendants or their co-

11                           conspirators: (i) a portable computer; (ii) a power tool; (iii) a camcorder; or

12                           (iv) a replacement battery for any of these products. Excluded from the class

13                           are any purchases of Panasonic-branded computers. Also excluded from the

14                           class are any federal, state, or local governmental entities, any judicial

15                           officers presiding over this action, members of their immediate families and

16                           judicial staffs, and any juror assigned to this action, but included in the class

17                           are all non-federal and non-state governmental entities in California.

18                   (e)     “Class Counsel” means the law firms of Cotchett, Pitre & McCarthy, LLP;

19                           Hagens Berman Sobol Shapiro LLP; and Lieff Cabraser Heimann &

20                           Bernstein, LLP.

21                   (f)     “Class Member” means a Person that falls within the definition of the

22                           Classes and does not timely and validly elect to be excluded from the

23                           Classes in accordance with the procedure to be established by the Court.

24                   (g)     “Court” means the United States District Court for the Northern District of

25                           California.

26                   (h)     “Distribution Plan” means any plan or formula of allocation of the Gross

27                           Settlement Fund, to be approved by the Court, whereby the Net Settlement

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                               3
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 6 of 32




 1                           Fund shall in the future be distributed to Authorized Claimants. Any

 2                           Distribution Plan is not part of this Agreement.

 3                   (i)     “Effective Date” means the first date by which all of the events and

 4                           conditions specified in ¶ 28 of this Agreement have occurred and have been

 5                           met.

 6                   (j)     “Escrow Agent” means the agent jointly designated by Class Counsel and

 7                           TOKIN, and any successor agent.

 8                   (k)     “Execution Date” means the date of the last signature set forth on the

 9                           signature pages below.

10                   (l)     “Final” means, with respect to any order of court, including, without

11                           limitation, the Judgment, that such order represents a final and binding

12                           determination of all issues within its scope and is not subject to further

13                           review on appeal or otherwise. Without limitation, an order becomes

14                           “Final” when: (a) no appeal has been filed and the prescribed time for

15                           commencing any appeal has expired; or (b) an appeal has been filed and

16                           either (i) the appeal has been dismissed and the prescribed time, if any, for

17                           commencing any further appeal has expired, or (ii) the order has been

18                           affirmed in its entirety and the prescribed time, if any, for commencing any

19                           further appeal has expired. For purposes of this Agreement, an “appeal”

20                           includes appeals as of right, discretionary appeals, interlocutory appeals,

21                           proceedings involving writs of certiorari or mandamus, and any other

22                           proceedings of like kind. Any appeal or other proceeding pertaining solely

23                           to any order adopting or approving a Distribution Plan, and/or to any order

24                           issued with respect to an application for attorneys’ fees and expenses

25                           consistent with this Agreement, shall not in any way delay or preclude the

26                           Judgment from becoming Final.

27

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                               4
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 7 of 32




 1                   (m)     “Finished Product” means any product and/or electronic device that contains

 2                           a Lithium Ion Battery or Lithium Ion Battery Pack, including but not limited

 3                           to laptop PCs, notebook PCs, netbook computers, tablet computers, mobile

 4                           phones, smart phones, cameras, camcorders, digital video cameras, digital

 5                           audio players and power tools.

 6                   (n)     “Gross Settlement Fund” means the Settlement Amount plus any interest

 7                           that may accrue.

 8                   (o)      “Indirect Purchaser Plaintiffs” means Christopher Hunt, Piya Robert

 9                           Rojanasathit, Steve Bugge, Tom Pham, Bradley Seldin, Patrick McGuiness,

10                           John Kopp, Drew Fennelly, Jason Ames, William Cabral, Donna Shawn,

11                           Joseph O’Daniel, Cindy Booze, Matthew Ence, David Tolchin, Matt Bryant,

12                           Sheri Harmon, Christopher Bessette, Caleb Batey, Linda Lincoln, Bradley

13                           Van Patten, the City of Palo Alto, and the City of Richmond, as well as any

14                           other Person added as an Indirect Purchaser Plaintiff in the Actions.

15                   (p)     “Judgment” means the order of judgment and dismissal of the Actions with

16                           prejudice as to TOKIN.

17                   (q)     “Lithium Ion Battery” means a Lithium Ion Battery Cell or Lithium Ion

18                           Battery Pack.

19                   (r)     “Lithium Ion Battery Cell” means cylindrical, prismatic or polymer cell used

20                           for the storage of power that is rechargeable and uses lithium ion

21                           technology.

22                   (s)     “Lithium Ion Battery Pack” means Lithium Ion Cells that have been

23                           assembled into a pack, regardless of the number of Lithium Ion Cells

24                           contained in such packs.

25                   (t)     “Net Settlement Fund” means the Gross Settlement Fund, less the payments

26                           set forth in ¶ 19(a)-(e).

27

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                             5
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 8 of 32




 1                   (u)     “Notice and Administrative Costs” means the reasonable sum of money not

 2                           in excess of three hundred fifty thousand U.S. Dollars ($300,000.00) to be

 3                           paid out of the Gross Settlement Fund to pay for notice to the Classes and

 4                           related administrative costs.

 5                   (v)     “Notice and Claims Administrator” means the claims administrator(s) to be

 6                           selected by Class Counsel and approved by the Court.

 7                   (w)     “Person(s)” means an individual, corporation, limited liability corporation,

 8                           professional corporation, limited liability partnership, partnership, limited

 9                           partnership, association, joint stock company, estate, legal representative,

10                           trust, unincorporated association, government or any political subdivision or

11                           agency thereof, and any business or legal entity and any spouses, heirs,

12                           predecessors, successors, representatives or assignees of any of the

13                           foregoing.

14                   (x)     “Proof of Claim and Release” means the form to be sent to the Classes, upon

15                           further order(s) of the Court, by which any member of the Classes may make

16                           claims against the Gross Settlement Fund.

17                   (y)     “Released Claims” means any and all manner of claims, demands, rights,

18                           actions, suits, causes of action, whether class, individual or otherwise in

19                           nature, fees, costs, penalties, injuries, damages whenever incurred and

20                           liabilities of any nature whatsoever, known or unknown (including, but not

21                           limited to, “Unknown Claims”), foreseen or unforeseen, suspected or

22                           unsuspected, asserted or unasserted, contingent or non-contingent, in law or

23                           in equity, under the laws of any jurisdiction, which Releasors or any of them,

24                           whether directly, representatively, derivatively, or in any other capacity, ever

25                           had, now have or hereafter can, shall or may have, relating in any way to any

26                           conduct prior to the Execution Date of this Agreement and arising out of or

27                           related in any way in whole or in part to any facts, circumstances, acts or

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                               6
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 9 of 32




 1                           omissions arising out of or related to (1) any purchase or sale of Lithium Ion

 2                           Batteries (including Lithium Ion Batteries contained in Finished Products)

 3                           up through May 31, 2011; or (2) any agreement, combination or conspiracy

 4                           to raise, fix, maintain or stabilize the prices of Lithium Ion Batteries

 5                           (including Lithium Ion Batteries contained in Finished Products) or restrict,

 6                           reduce, alter or allocate the supply, quantity or quality of Lithium Ion

 7                           Batteries (including Lithium Ion Batteries contained in Finished Products) or

 8                           concerning the development, manufacture, supply, distribution, transfer,

 9                           marketing, sale or pricing of Lithium Ion Batteries (including Lithium Ion

10                           Batteries contained in Finished Products), or any other conduct alleged in the

11                           Actions or relating to restraint of competition that could have been or

12                           hereafter could be alleged against the Releasees relating to Lithium Ion

13                           Batteries; or (3) any other restraint of competition relating to Lithium Ion

14                           Batteries that could be asserted as a violation of the Sherman Act or any

15                           other antitrust, unjust enrichment, unfair competition, unfair practices, trade

16                           practices, price discrimination, unitary pricing, racketeering, contract, civil

17                           conspiracy or consumer protection law, whether under federal, state, local or

18                           foreign law.

19                   (z)     “Releasees” means TOKIN and their former, present and future direct and

20                           indirect parents, subsidiaries and Affiliates, and their respective former,

21                           present and future officers, directors, employees, managers, members,

22                           partners, agents, shareholders (in their capacity as shareholders), attorneys

23                           and legal representatives, and the predecessors, successors, heirs, executors,

24                           administrators and assigns of each of the foregoing.

25                   (aa)    “Releasors” means the Indirect Purchaser Plaintiffs and each and every Class

26                           Member on their own behalf and on behalf of their respective direct and

27                           indirect parents, subsidiaries and Affiliates, their former, present or future

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                               7
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 10 of 32




 1                           officers, directors, employees, agents and legal representatives, and the

 2                           predecessors, successors, heirs, executors, administrators and assigns of each

 3                           of the foregoing.

 4                   (bb)    “Settlement” means the settlement of the Released Claims set forth herein.

 5                   (cc)    “Settlement Amount” means Two Million U.S. Dollars ($2,000,000).

 6                   (dd)    “Settling Parties” means, collectively, TOKIN and the Indirect Purchaser

 7                           Plaintiffs (on behalf of themselves and the Classes).

 8                   (ee)    “Unknown Claims” means any Released Claim that an Indirect Purchaser

 9                           Plaintiff and/or Class Member does not know or suspect to exist in his, her

10                           or its favor at the time of the release of the Releasees that if known by him,

11                           her or it, might have affected his, her or its settlement with and release of the

12                           Releasees, or might have affected his, her or its decision not to object to or

13                           opt out of this Settlement. Such Unknown Claims include claims that are the

14                           subject of California Civil Code § 1542 and equivalent, similar or

15                           comparable laws or principles of law. California Civil Code § 1542

16                           provides:

17                           A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                             WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
18                           EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
                             THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
19                           HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
                             WITH THE DEBTOR.
20
             B.      Preliminary Approval Order, Notice Order and Settlement Hearing
21

22           2.      Reasonable Best Efforts to Effectuate This Settlement. The Settling Parties: (a)

23   acknowledge that it is their intent to consummate this Agreement; and (b) agree to cooperate to the

24   extent reasonably necessary to effectuate and implement the terms and conditions of this

25   Agreement and to exercise their reasonable best efforts to accomplish the terms and conditions of

26   this Agreement.

27

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                               8
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 11 of 32




 1           3.      Motion for Preliminary Approval. At a time to be determined by Class Counsel,

 2   and subject to prior notice of ten (10) days to TOKIN, Class Counsel shall submit this Agreement

 3   to the Court and shall apply for entry of a preliminary approval order (“Preliminary Approval

 4   Order”), requesting, inter alia, preliminary approval (“Preliminary Approval”) of the Settlement.

 5   The motion shall include (a) the proposed Preliminary Approval Order, and (b) a definition of the

 6   proposed settlement classes pursuant to Federal Rule of Civil Procedure 23. The text of the

 7   foregoing items (a)-(b) shall be agreed upon by the Settling Parties.

 8           4.      Proposed Form of Notice. At a time to be determined in their sole discretion but

 9   no later than Class Counsel proposes a notice program for any other class settlement entered into

10   by Class Counsel that has not (as of the Execution Date) already had a notice program approved by

11   the Court, Class Counsel shall submit to the Court for approval a proposed form of, method for and

12   schedule for dissemination of notice to the Classes. To the extent practicable and to the extent

13   consistent with this paragraph, Class Counsel may seek to coordinate this notice program with

14   other settlements that may be reached in the Actions in order to reduce the expense of notice. This

15   motion shall recite and ask the Court to find that the proposed form of and method for

16   dissemination of notice to the Classes constitutes valid, due and sufficient notice to the Classes,

17   constitutes the best notice practicable under the circumstances, and complies fully with the

18   requirements of Federal Rule of Civil Procedure 23. Class Counsel shall provide TOKIN with

19   seven days advance notice of the text of the notice(s) to be provided to the Classes, and shall

20   consider in good faith any concerns or suggestions expressed by TOKIN. TOKIN shall be

21   responsible for providing all notices required by the Class Action Fairness Act of 2005 to be

22   provided to state attorneys general or to the United States of America.

23           5.      Motion for Final Approval and Entry of Final Judgment. Not less than thirty-

24   five (35) days prior to the date set by the Court to consider whether this Settlement should be

25   finally approved, Class Counsel shall submit a motion for final approval (“Final Approval”) of the

26   Settlement by the Court. The Settling Parties shall jointly seek entry of the final approval order

27   (“Final Approval Order”) and Judgment:

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                             9
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 12 of 32




 1                   (a)     certifying the Classes, pursuant to Federal Rule of Civil Procedure 23, solely

 2                           for purposes of this Settlement;

 3                   (b)     fully and finally approving the Settlement contemplated by this Agreement

 4                           and its terms as being fair, reasonable and adequate within the meaning of

 5                           Federal Rule of Civil Procedure 23 and directing its consummation pursuant

 6                           to its terms and conditions;

 7                   (c)     finding that the notice given to the Class Members constituted the best notice

 8                           practicable under the circumstances and complies in all respects with the

 9                           requirements of Federal Rule of Civil Procedure 23 and due process;

10                   (d)     directing that the Actions be dismissed with prejudice as to TOKIN and,

11                           except as provided for herein, without costs;

12                   (e)     discharging and releasing the Releasees from all Released Claims;

13                   (f)     permanently barring and enjoining the institution and prosecution, by

14                           Indirect Purchaser Plaintiffs and Class Members, of any other action against

15                           the Releasees in any court asserting any claims related in any way to the

16                           Released Claims;

17                   (g)     reserving continuing and exclusive jurisdiction over the Settlement,

18                           including all future proceedings concerning the administration,

19                           consummation and enforcement of this Agreement;

20                   (h)     determining pursuant to Federal Rule of Civil Procedure 54(b) that there is

21                           no just reason for delay and directing entry of a final judgment as to TOKIN;

22                           and

23                   (i)     containing such other and further provisions consistent with the terms of this

24                           Agreement to which the parties expressly consent in writing.

25           Class Counsel also will request that the Court approve the proposed Distribution Plan,

26   application for attorneys’ fees and reimbursement of expenses (as described below).

27

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                            10
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 13 of 32




 1           6.      Stay Order. Upon the date that the Court enters an order preliminarily approving

 2   the Settlement, Indirect Purchaser Plaintiffs and members of the Classes shall be barred and

 3   enjoined from commencing, instituting or continuing to prosecute any action or any proceeding in

 4   any court of law or equity, arbitration tribunal, administrative forum or other forum of any kind

 5   worldwide based on the Released Claims. Nothing in this provision shall prohibit the Indirect

 6   Purchaser Plaintiffs or Class Counsel from continuing to participate in discovery in the Actions that

 7   is initiated by other plaintiffs.

 8           C.      Releases
 9
             7.      Released Claims. Upon the Effective Date, the Releasors (regardless of whether
10
     any such Releasor ever seeks or obtains any recovery by any means, including, without limitation,
11
     by submitting a Proof of Claim and Release, or by seeking any distribution from the Gross
12
     Settlement Fund) shall be deemed to have, and by operation of the Judgment shall have fully,
13
     finally and forever released, relinquished and discharged all Released Claims against the Releasees.
14
             8.      No Future Actions Following Release. The Releasors shall not, after the Effective
15
     Date, seek (directly or indirectly) to commence, institute, maintain or prosecute any suit, action or
16
     complaint or collect from or proceed against TOKIN or any other Releasee (including pursuant to
17
     the Actions) based on the Released Claims in any forum worldwide, whether on his, her or its own
18
     behalf or as part of any putative, purported or certified class of purchasers or consumers.
19
             9.      Covenant Not to Sue. Releasors hereby covenant not to sue the Releasees with
20
     respect to any such Released Claims. Releasors shall be permanently barred and enjoined from
21
     instituting, commencing or prosecuting against the Releasees any claims based in whole or in part
22
     on the Released Claims. The parties contemplate and agree that this Agreement may be pleaded as
23
     a bar to a lawsuit, and an injunction may be obtained, preventing any action from being initiated or
24
     maintained in any case sought to be prosecuted on behalf of any Releasors with respect to the
25
     Released Claims.
26

27

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                              11
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 14 of 32




 1           10.     Waiver of California Civil Code § 1542 and Similar Laws. The Releasors

 2   acknowledge that, by executing this Agreement, and for the consideration received hereunder, it is

 3   their intention to release, and they are releasing, all Released Claims, even Unknown Claims. In

 4   furtherance of this intention, the Releasors expressly waive and relinquish, to the fullest extent

 5   permitted by law, any rights or benefits conferred by the provisions of California Civil Code §

 6   1542, as set forth in ¶ 1(ee), or equivalent, similar or comparable laws or principles of law. The

 7   Releasors acknowledge that they have been advised by Class Counsel of the contents and effects of

 8   California Civil Code § 1542, and hereby expressly waive and release with respect to the Released

 9   Claims any and all provisions, rights and benefits conferred by California Civil Code § 1542 or by

10   any equivalent, similar or comparable law or principle of law in any jurisdiction. The Releasors

11   may hereafter discover facts other than or different from those which they know or believe to be

12   true with respect to the subject matter of the Released Claims, but the Releasors hereby expressly

13   waive and fully, finally and forever settle and release any known or unknown, suspected or

14   unsuspected, foreseen or unforeseen, asserted or unasserted, contingent or non-contingent, and

15   accrued or unaccrued claim, loss or damage with respect to the Released Claims, whether or not

16   concealed or hidden, without regard to the subsequent discovery or existence of such additional or

17   different facts. The release of unknown, unanticipated, unsuspected, unforeseen, and unaccrued

18   losses or claims in this paragraph is not a mere recital.

19           11.     Claims Excluded from Release. Notwithstanding the foregoing, the releases

20   provided herein shall not release claims against TOKIN for product liability, breach of contract,

21   breach of warranty or personal injury, or any other claim unrelated to the allegations in the Actions.

22   For avoidance of doubt, this Agreement does not release claims arising from restraints of

23   competition directed at goods other than (a) Lithium Ion Batteries, or (b) Lithium Ion Batteries

24   contained in Finished Products. Additionally, the releases provided herein shall not release any

25   claims to enforce the terms of this Agreement.

26

27

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                             12
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 15 of 32



              D.     Settlement Fund
 1
              12.    Settlement Payment. TOKIN shall pay by wire transfer the Settlement Amount to
 2
     the Escrow Agent pursuant to mutually agreeable escrow instructions within no more than thirty
 3
     (30) business days after the later of the Execution Date and the date on which TOKIN receives
 4
     appropriate instructions for making payment to the Escrow Agent. This amount constitutes the
 5
     total amount of payment that TOKIN is required to make in connection with this Settlement
 6
     Agreement. This amount shall not be subject to reduction, and upon the occurrence of the
 7
     Effective Date, no funds may be returned to TOKIN. The Escrow Agent shall only act in
 8
     accordance with the mutually agreed escrow instructions.
 9
              13.    Disbursements Prior to Effective Date. No amount may be disbursed from the
10
     Gross Settlement Fund unless and until the Effective Date, except that: (a) Notice and
11
     Administrative Costs, which may not exceed three hundred thousand U.S. Dollars ($300,000.00),
12
     may be paid from the Gross Settlement Fund as they become due; (b) Taxes and Tax Expenses (as
13
     defined in ¶ 17(b) below) may be paid from the Gross Settlement Fund as they become due; and (c)
14
     attorneys’ fees and reimbursement of litigation costs and expenses, as may be ordered by the Court,
15
     may be disbursed during the pendency of any appeals which may be taken from the judgment to be
16
     entered by the Court finally approving this Settlement. Class Counsel will attempt in good faith to
17
     minimize the amount of Notice and Administrative Costs and may seek to coordinate the notice
18
     described herein with other settlements in these Actions.
19
              14.    Refund by Escrow Agent. If the Settlement as described herein is finally
20
     disapproved by any court, or it is terminated as provided herein, or the Judgment is overturned on
21
     appeal or by writ, the Gross Settlement Fund, including the Settlement Amount and all interest
22
     earned on the Settlement Amount while held in escrow, excluding only Notice and Administrative
23
     Costs, Taxes and Tax Expenses (as defined herein), shall be refunded, reimbursed and repaid by
24
     the Escrow Agent to TOKIN within five (5) business days after receiving notice pursuant to ¶ 35
25
     below.
26

27

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                           13
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 16 of 32




 1           15.     Refund by Class Counsel. If the Settlement as described herein is finally

 2   disapproved by any court, or it is terminated as provided herein, or the Judgment is overturned on

 3   appeal or by writ, any attorneys’ fees and costs previously paid pursuant to this Agreement (as well

 4   as interest on such amounts) shall be refunded, reimbursed and repaid by Class Counsel to TOKIN

 5   within thirty (30) business days after receiving notice pursuant to ¶ 35 below.

 6           16.      No Additional Payments by TOKIN. Under no circumstances will TOKIN be

 7   required to pay more or less than the Settlement Amount pursuant to this Agreement and the

 8   Settlement set forth herein. For purposes of clarification, the payment of any Fee and Expense

 9   Award (as defined in ¶ 24 below), the Notice and Administrative Costs, and any other costs

10   associated with the implementation of this Settlement Agreement shall be exclusively paid from

11   the Settlement Amount.

12           17.     Taxes. The Settling Parties and the Escrow Agent agree to treat the Gross

13   Settlement Fund as being at all times a “qualified settlement fund” within the meaning of Treas.

14   Reg. §1.468B-1. The Escrow Agent shall timely make such elections as necessary or advisable to

15   carry out the provisions of this paragraph, including the “relation-back election” (as defined in

16   Treas. Reg. §1.468B-1) back to the earliest permitted date. Such elections shall be made in

17   compliance with the procedures and requirements contained in such regulations. It shall be the

18   responsibility of the Escrow Agent to prepare and deliver timely and properly the necessary

19   documentation for signature by all necessary parties, and thereafter to cause the appropriate filing

20   to occur.

21                   (a)     For the purpose of §468B of the Internal Revenue Code of 1986, as

22                           amended, and the regulations promulgated thereunder, the “administrator”

23                           shall be the Escrow Agent. The Escrow Agent shall satisfy the

24                           administrative requirements imposed by Treas. Reg. §1.468B-2 by, e.g., (i)

25                           obtaining a taxpayer identification number, (ii) satisfying any information

26                           reporting or withholding requirements imposed on distributions from the

27                           Gross Settlement Fund, and (iii) timely and properly filing applicable

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                            14
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 17 of 32




 1                           federal, state and local tax returns necessary or advisable with respect to the

 2                           Gross Settlement Fund (including, without limitation, the returns described

 3                           in Treas. Reg. §1.468B-2(k)) and paying any taxes reported thereon. Such

 4                           returns (as well as the election described in this paragraph) shall be

 5                           consistent with the provisions of this paragraph and in all events shall reflect

 6                           that all Taxes as defined in ¶ 17(b) below on the income earned by the Gross

 7                           Settlement Fund shall be paid out of the Gross Settlement Fund as provided

 8                           in ¶ 19 hereof;

 9                   (b)     The following shall be paid out of the Gross Settlement Fund: (i) all taxes

10                           (including any estimated taxes, interest or penalties) arising with respect to

11                           the income earned by the Gross Settlement Fund, including, without

12                           limitation, any taxes or tax detriments that may be imposed upon TOKIN or

13                           its counsel with respect to any income earned by the Gross Settlement Fund

14                           for any period during which the Gross Settlement Fund does not qualify as a

15                           “qualified settlement fund” for federal or state income tax purposes

16                           (collectively, “Taxes”); and (ii) all expenses and costs incurred in connection

17                           with the operation and implementation of this paragraph, including, without

18                           limitation, expenses of tax attorneys and/or accountants and mailing and

19                           distribution costs and expenses relating to filing (or failing to file) the returns

20                           described in this paragraph (collectively, “Tax Expenses”). In all events

21                           neither TOKIN nor its counsel shall have any liability or responsibility for

22                           the Taxes or the Tax Expenses. With funds from the Gross Settlement Fund,

23                           the Escrow Agent shall indemnify and hold harmless TOKIN and its counsel

24                           for Taxes and Tax Expenses (including, without limitation, Taxes payable by

25                           reason of any such indemnification). Further, Taxes and Tax Expenses shall

26                           be treated as, and considered to be, a cost of administration of the Gross

27                           Settlement Fund and shall timely be paid by the Escrow Agent out of the

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                                 15
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 18 of 32




 1                           Gross Settlement Fund without prior order from the Court, and the Escrow

 2                           Agent shall be obligated (notwithstanding anything herein to the contrary) to

 3                           withhold from distribution to Authorized Claimants any funds necessary to

 4                           pay such amounts, including the establishment of adequate reserves for any

 5                           Taxes and Tax Expenses (as well as any amounts that may be required to be

 6                           withheld under Treas. Reg. §1.468B-2(1)(2)); neither TOKIN nor its counsel

 7                           is responsible therefor, nor shall they have any liability therefor. The

 8                           Settling Parties agree to cooperate with the Escrow Agent, each other, their

 9                           tax attorneys and their accountants to the extent reasonably necessary to

10                           carry out the provisions of this paragraph.

11           E.      Administration and Distribution of Gross Settlement Fund
12           18.     Time to Appeal. The time to appeal from an approval of the Settlement shall

13   commence upon the Court’s entry of the Judgment regardless of whether or not either the

14   Distribution Plan or an application for attorneys’ fees and expenses has been submitted to the Court

15   or resolved.

16           19.     Distribution of Gross Settlement Fund. Upon further orders of the Court, the

17   Notice and Claims Administrator, subject to such supervision and direction of the Court and/or

18   Class Counsel as may be necessary or as circumstances may require, shall administer the claims

19   submitted by members of the Classes and shall oversee distribution of the Gross Settlement Fund

20   to Authorized Claimants pursuant to the Distribution Plan. Subject to the terms of this Agreement

21   and any order(s) of the Court, the Gross Settlement Fund shall be applied as follows:

22                   (a)     To pay all costs and expenses reasonably and actually incurred in connection

23                           with providing notice to the Classes in connection with administering and

24                           distributing the Net Settlement Fund to Authorized Claimants, and in

25                           connection with paying escrow fees and costs, if any;

26                   (b)     To pay all costs and expenses, if any, reasonably and actually incurred in

27                           soliciting claims and assisting with the filing and processing of such claims;

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                              16
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 19 of 32




 1                   (c)     To pay the Taxes and Tax Expenses as defined herein;

 2                   (d)     To pay any Fee and Expense Award that is allowed by the Court, subject to

 3                           and in accordance with the Agreement; and

 4                   (e)     To distribute the balance of the Net Settlement Fund to Authorized

 5                           Claimants as allowed by the Agreement, any Distribution Plan or order of

 6                           the Court.

 7           20.     Distribution of Net Settlement Fund. Upon the Effective Date and thereafter, and

 8   in accordance with the terms of this Agreement, the Distribution Plan and such further approval

 9   and further order(s) of the Court as may be necessary or as circumstances may require, the Net

10   Settlement Fund shall be distributed to Authorized Claimants, subject to and in accordance with the

11   following:

12                   (a)     Each member of the Classes who claims to be an Authorized Claimant shall

13                           be required to submit to the Notice and Claims Administrator a completed

14                           Proof of Claim and Release in such form as shall be approved by the Court;

15                   (b)     Except as otherwise ordered by the Court, each member of the Classes who

16                           fails to submit a Proof of Claim and Release within such period as may be

17                           ordered by the Court, or otherwise allowed, shall be forever barred from

18                           receiving any payments pursuant to this Agreement and the Settlement set

19                           forth herein;

20                   (c)     The Net Settlement Fund shall be distributed to Authorized Claimants

21                           substantially in accordance with a Distribution Plan to be approved by the

22                           Court. Any such Distribution Plan is not a part of this Agreement. No funds

23                           from the Net Settlement Fund shall be distributed to Authorized Claimants

24                           until after the Effective Date; and

25                   (d)     All Persons that fall within the definition of the Classes who do not timely

26                           and validly request to be excluded from the Classes shall be subject to and

27                           bound by the provisions of this Agreement, the releases contained herein,

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                             17
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 20 of 32




 1                           and the Judgment with respect to all Released Claims, regardless of whether

 2                           such Persons seek or obtain by any means, including, without limitation, by

 3                           submitting a Proof of Claim and Release or any similar document, any

 4                           distribution from the Gross Settlement Fund or the Net Settlement Fund.

 5           21.     No Liability for Distribution of Settlement Funds. Neither the Releasees nor

 6   their counsel shall have any responsibility for, interest in or liability whatsoever with respect to the

 7   distribution of the Gross Settlement Fund; the Distribution Plan; the determination, administration

 8   or calculation of claims; the Gross Settlement Fund’s qualification as a “qualified settlement fund”;

 9   the payment or withholding of Taxes or Tax Expenses; the distribution of the Net Settlement Fund;

10   or any losses incurred in connection with any such matters. The Releasors hereby fully, finally and

11   forever release, relinquish and discharge the Releasees and their counsel from any and all such

12   liability. No Person shall have any claim against Class Counsel or the Notice and Claims

13   Administrator based on the distributions made substantially in accordance with the Agreement and

14   the Settlement contained herein, the Distribution Plan or further orders of the Court.

15           22.     Balance Remaining in Net Settlement Fund. If there is any balance remaining in

16   the Net Settlement Fund (whether by reason of tax refunds, uncashed checks or otherwise), Class

17   Counsel may reallocate such balance among Authorized Claimants in an equitable and economic

18   fashion, distribute remaining funds through cy pres, or allow the money to escheat to federal or

19   state governments, subject to Court approval. In no event shall any unclaimed funds remaining in

20   the Net Settlement Fund revert to TOKIN.

21           23.     Distribution Plan Not Part of Settlement. It is understood and agreed by the

22   Settling Parties that any Distribution Plan, including any adjustments to any Authorized Claimant’s

23   claim, is not a part of this Agreement and is to be considered by the Court separately from the

24   Court’s consideration of the fairness, reasonableness and adequacy of the Settlement set forth in

25   this Agreement, and any order or proceedings relating to the Distribution Plan shall not operate to

26   terminate or cancel this Agreement or affect the finality of the Judgment, the Final Approval Order,

27   or any other orders entered pursuant to this Agreement. The time to appeal from an approval of the

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                              18
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 21 of 32




 1   Settlement shall commence upon the Court’s entry of the Judgment regardless of whether the

 2   Distribution Plan or an application for attorneys’ fees and expenses has been submitted to the Court

 3   or approved.

 4           F.      Attorneys’ Fees and Reimbursement of Expenses
 5           24.     Fee and Expense Application. Class Counsel may submit an application or

 6   applications (the “Fee and Expense Application”) for distributions from the Gross Settlement Fund

 7   for: (a) an award of attorneys’ fees; plus (b) reimbursement of expenses incurred in connection

 8   with prosecuting the Actions; plus (c) any interest on such attorneys’ fees and expenses (until paid)

 9   at the same rate and for the same periods as earned by the Gross Settlement Fund, as appropriate,

10   and as may be awarded by the Court.

11           25.     Payment of Fee and Expense Award. Any amounts that are awarded by the Court

12   pursuant to the above paragraph (the “Fee and Expense Award”) shall be paid from the Gross

13   Settlement Fund consistent with the provisions of this Agreement.

14           26.     Award of Fees and Expenses Not Part of Settlement. The procedure for, and the

15   allowance or disallowance by the Court of, the Fee and Expense Application are not part of the

16   Settlement set forth in this Agreement, and are to be considered by the Court separately from the

17   Court’s consideration of the fairness, reasonableness and adequacy of the Settlement set forth in

18   this Agreement. Any order or proceeding relating to the Fee and Expense Application, or any

19   appeal from any Fee and Expense Award, or any other order relating thereto or reversal or

20   modification thereof, shall not operate to terminate or cancel this Agreement, or affect or delay the

21   finality of the Judgment and the Settlement of the Actions as set forth herein. No order of the

22   Court or modification or reversal on appeal of any order of the Court concerning any Fee and

23   Expense Award, or Distribution Plan shall constitute grounds for cancellation or termination of this

24   Agreement.

25           27.     No Liability for Fees and Expenses of Class Counsel. Neither the Releasees nor

26   their counsel shall have any responsibility for or liability whatsoever with respect to any

27   payment(s) to Class Counsel pursuant to this Agreement and/or to any other Person who may assert

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                              19
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 22 of 32




 1   some claim thereto or any Fee and Expense Award that the Court may make in the Actions, other

 2   than as set forth in this Agreement.

 3           G.      Conditions of Settlement, Effect of Disapproval, Cancellation or Termination
 4           28.     Effective Date. The Effective Date of this Agreement shall be conditioned on the

 5   occurrence of all of the following events:

 6                   (a)     TOKIN no longer has any right under ¶¶ 33-34 to terminate this Agreement

 7                           or, if TOKIN does have such right, they have given written notice to Class

 8                           Counsel that they will not exercise such right;

 9                   (b)     Indirect Purchaser Plaintiffs no longer have any right under ¶¶ 33-34 to

10                           terminate this Agreement or, if Indirect Purchaser Plaintiffs do have such

11                           right, they have given written notice to TOKIN that they will not exercise such

12                           right;

13                   (c)     the Court has finally approved the Settlement as described herein, following

14                           notice to the Classes and a hearing, as prescribed by Rule 23 of the Federal

15                           Rules of Civil Procedure, and has entered the Judgment; and

16                   (d)     the Judgment has become Final.

17           29.     Occurrence of Effective Date. Upon the occurrence of all of the events referenced

18   in the above paragraph, any and all remaining interest or right of TOKIN in or to the Gross

19   Settlement Fund, if any, shall be absolutely and forever extinguished, and the Gross Settlement

20   Fund (less any Notice and Administrative Costs, Taxes, Tax Expenses, or Fee and Expense Award

21   paid) shall be transferred from the Escrow Agent to the Notice and Claims Administrator as

22   successor Escrow Agent within ten (10) days after the Effective Date.

23           30.     Failure of Effective Date to Occur. If all of the conditions specified in ¶ 28 are

24   not met, then this Agreement shall be cancelled and terminated, subject to and in accordance with

25   ¶¶ 33-35 unless the Settling Parties mutually agree in writing to proceed with this Agreement.

26           31.     Exclusions. Class Counsel shall cause copies of requests for exclusion from the

27   Classes to be provided to TOKIN’s counsel. No later than fourteen (14) days after the final date

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                             20
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 23 of 32




 1   for mailing requests for exclusion, Class Counsel shall provide TOKIN’s counsel with a complete

 2   and final list of opt-outs. With the motion for final approval of the Settlement, Class Counsel will

 3   file with the Court a complete list of requests for exclusion from the Classes, including only the

 4   name, city and state of the person or entity requesting exclusion. With respect to any member of

 5   the Class who requests exclusion from the Classes, TOKIN reserves all of its legal rights and

 6   defenses, including, but not limited to, any defenses relating to whether the member of the Class is

 7   an indirect purchaser of the allegedly price-fixed product and/or has standing to bring any claim.

 8   TOKIN shall have the option to terminate this Agreement if the purchases of Lithium Ion Batteries,

 9   Lithium Ion Packs and/or Finished Products made by members of the Classes who timely and

10   validly request exclusion from the Classes equal or exceed five percent (5%) of the total volume of

11   purchases made by the Classes. After meeting and conferring with Class Counsel, TOKIN may

12   elect to terminate this Agreement by serving written notice on Class Counsel by email and

13   overnight courier and by filing a copy of such notice with the Court no later than thirty (30) days

14   before the date for the final approval hearing of this Agreement, except that TOKIN shall have a

15   minimum of ten (10) days in which to decide whether to terminate this Agreement after receiving

16   the final opt-out list. In the event that this Agreement is terminated by either of the Settling

17   Parties: (i) this Agreement shall be null and void, and shall have no force or effect and shall be

18   without prejudice to the rights and contentions of Releasees and Releasors in this or any other

19   litigation; and (ii) the Settlement fund paid by TOKIN, plus interest thereon, shall be refunded

20   promptly to TOKIN, minus such payment (as set forth in this Agreement) of Notice and

21   Administrative Costs and Taxes and Tax Expenses, consistent with the provisions of ¶ 35.

22           32.     Objections. Settlement Class members who wish to object to any aspect of the

23   Settlement must file with the Court a written statement containing their objection by the end of the

24   period to object to the Settlement. Any award or payment of attorneys’ fees made to the counsel of

25   an objector to the Settlement shall only be made by Court order and upon a showing of the benefit

26   conferred to the Classes. In determining any such award of attorneys’ fees to an objectors’

27   counsel, the Court will consider the incremental value to the Classes caused by any such objection.

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                              21
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 24 of 32




 1   Any award of attorneys’ fees by the Court will be conditioned on the objector and his or her

 2   attorney stating under penalty of perjury that no payments shall be made to the objector based on

 3   the objector’s participation in the matter other than as ordered by the Court. TOKIN shall have no

 4   responsibility for any such payments.

 5           33.     Failure to Enter Proposed Preliminary Approval Order, Final Approval Order

 6   or Judgment. If the Court does not enter the Preliminary Approval Order, the Final Approval

 7   Order or the Judgment, or if the Court enters the Final Approval Order and the Judgment and

 8   appellate review is sought and, on such review, the Final Approval Order or the Judgment is finally

 9   vacated, modified or reversed, then this Agreement and the Settlement incorporated therein shall be

10   cancelled and terminated; provided, however, the Settling Parties agree to act in good faith to

11   secure Final Approval of this Settlement and to attempt to address in good faith concerns regarding

12   the Settlement identified by the Court and any court of appeal.

13           34.      No Settling Party shall have any obligation whatsoever to proceed under any terms

14   other than substantially in the form provided and agreed to herein; provided, however, that no order

15   of the Court concerning any Fee and Expense Application, or Distribution Plan, or any

16   modification or reversal on appeal of such order, shall constitute grounds for cancellation or

17   termination of this Agreement by any Settling Party. Without limiting the foregoing, TOKIN shall

18   have, in its sole and absolute discretion, the option to terminate the Settlement in its entirety in the

19   event that the Judgment, upon becoming Final, does not provide for the dismissal with prejudice of

20   all of the Actions against it.

21           35.     Termination. Unless otherwise ordered by the Court, in the event that the Effective

22   Date does not occur or this Agreement should terminate, or be cancelled or otherwise fail to

23   become effective for any reason, including, without limitation, in the event that this Agreement is

24   terminated by either of the Settling Parties pursuant to ¶ 31, the Settlement as described herein is

25   not finally approved by the Court or the Judgment is reversed or vacated following any appeal

26   taken therefrom, then:

27

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                               22
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 25 of 32




 1                   (a)     within five (5) business days after written notification of such event is sent

 2                           by counsel for TOKIN to the Escrow Agent, the Gross Settlement Fund—

 3                           including the Settlement Amount and all interest earned on the Settlement

 4                           Fund while held in escrow excluding only Notice and Administrative Costs

 5                           that have either been properly disbursed or are due and owing, Taxes and

 6                           Tax Expenses that have been paid or that have accrued and will be payable

 7                           at some later date, and attorneys’ fees and costs that have been disbursed

 8                           pursuant to Court order—will be refunded, reimbursed and repaid by the

 9                           Escrow Agent to TOKIN; if said amount or any portion thereof is not

10                           returned within such five (5) day period, then interest shall accrue thereon at

11                           the rate of ten percent (10%) per annum until the date that said amount is

12                           returned;

13                   (b)     within thirty (30) business days after written notification of such event is

14                           sent by counsel for TOKIN to Class Counsel, all attorneys’ fees and costs

15                           which have been disbursed to Class Counsel pursuant to Court order shall be

16                           refunded, reimbursed and repaid by Class Counsel to TOKIN;

17                   (c)     the Escrow Agent or its designee shall apply for any tax refund owed to the

18                           Gross Settlement Fund and pay the proceeds to TOKIN, after deduction of

19                           any fees or expenses reasonably incurred in connection with such

20                           application(s) for refund, pursuant to such written request;

21                   (d)     the Settling Parties shall be restored to their respective positions in the Actions

22                           as of the Execution Date, with all of their respective claims and defenses

23                           preserved as they existed on that date;

24                   (e)     the terms and provisions of this Agreement, with the exception of ¶¶ 13-15,

25                           17, 27-28, 30, 33-35, 37-38, 40-41, 43-50 (which shall continue in full force

26                           and effect), shall be null and void and shall have no further force or effect

27                           with respect to the Settling Parties, and neither the existence nor the terms of

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                                23
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 26 of 32




 1                           this Agreement (nor any negotiations preceding this Agreement nor any acts

 2                           performed pursuant to, or in furtherance of, this Agreement) shall be used in

 3                           the Actions or in any other action or proceeding for any purpose (other than

 4                           to enforce the terms remaining in effect); and

 5                   (f)     any judgment or order entered by the Court in accordance with the terms of

 6                           this Agreement shall be treated as vacated, nunc pro tunc.

 7           H.      No Admission of Liability
 8           36.     Final and Complete Resolution. The Settling Parties intend the Settlement as

 9   described herein to be a final and complete resolution of all disputes between them with respect to

10   the Actions and Released Claims and to compromise claims that are contested, and it shall not be

11   deemed an admission by any Settling Party as to the merits of any claim or defense or any

12   allegation made in the Actions.

13           37.     Federal Rule of Evidence 408. The Settling Parties agree that this Agreement, its

14   terms and the negotiations surrounding this Agreement shall be governed by Federal Rule of

15   Evidence 408 and shall not be admissible or offered or received into evidence in any suit, action or

16   other proceeding, except upon the written agreement of the Settling Parties hereto, pursuant to an

17   order of a court of competent jurisdiction, or as shall be necessary to give effect to, declare or

18   enforce the rights of the Settling Parties with respect to any provision of this Agreement.

19           38.     Use of Agreement as Evidence. Neither this Agreement nor the Settlement, nor

20   any act performed or document executed pursuant to or in furtherance of this Agreement or the

21   Settlement: (a) is or may be deemed to be or may be used as an admission of, or evidence of, the

22   validity of any Released Claims, any allegation made in the Actions, or any wrongdoing or liability

23   of TOKIN; or (b) is or may be deemed to be or may be used as an admission of, or evidence of, any

24   liability, fault or omission of the Releasees in any civil, criminal or administrative proceeding in

25   any court, administrative agency or other tribunal. Neither this Agreement nor the Settlement, nor

26   any act performed or document executed pursuant to or in furtherance of this Agreement or the

27   Settlement, shall be admissible in any proceeding for any purpose, except to enforce the terms of

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                              24
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 27 of 32




 1   the Settlement, and except that the Releasees may file this Agreement and/or the Judgment in any

 2   action for any purpose, including, but not limited to, in order to support a defense or counterclaim

 3   based on principles of res judicata, collateral estoppel, release, good faith settlement, judgment bar

 4   or reduction or any other theory of claim preclusion or issue preclusion or similar defense or

 5   counterclaim. The limitations described in this paragraph apply whether or not the Court enters the

 6   Preliminary Approval Order, the Final Approval Order or the Judgment.

 7           I.       Miscellaneous Provisions
 8           39.      Voluntary Settlement. The Settling Parties agree that the Settlement Amount and

 9   the other terms of the Settlement as described herein were negotiated in good faith by the Settling

10   Parties, and reflect a settlement that was reached voluntarily after consultation with competent

11   legal counsel.

12           40.      Consent to Jurisdiction. TOKIN and each Class Member hereby irrevocably

13   submit to the exclusive jurisdiction of the Court only for the specific purpose of any suit, action,

14   proceeding or dispute arising out of or relating to this Agreement or the applicability of this

15   Agreement. Solely for purposes of such suit, action or proceeding, to the fullest extent that they

16   may effectively do so under applicable law, TOKIN and the Class Members irrevocably waive and

17   agree not to assert, by way of motion, as a defense or otherwise, any claim or objection that they

18   are not subject to the jurisdiction of the Court or that the Court is in any way an improper venue or

19   an inconvenient forum. Without limiting the generality of the foregoing, it is hereby agreed that

20   any dispute concerning the provisions of ¶¶ 7-11 hereof, including but not limited to any suit,

21   action or proceeding in which the provisions of ¶¶ 7-11 hereof are asserted as a defense in whole or

22   in part to any claim or cause of action or otherwise raised as an objection, constitutes a suit, action

23   or proceeding arising out of or relating to this Agreement. In the event that the provisions of ¶¶ 7-

24   11 hereof are asserted by any Releasee as a defense in whole or in part to any claim or cause of

25   action or otherwise raised as an objection in any suit, action or proceeding, it is hereby agreed that

26   such Releasee shall be entitled to a stay of that suit, action or proceeding until the Court has

27   entered a final judgment no longer subject to any appeal or review determining any issues relating

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                              25
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 28 of 32




 1   to the defense or objection based on the provisions of ¶¶ 7-11. Nothing herein shall be construed

 2   as a submission to jurisdiction for any purpose other than any suit, action, proceeding or dispute

 3   arising out of or relating to this Agreement or the applicability of this Agreement.

 4           41.     Resolution of Disputes; Retention of Exclusive Jurisdiction. Any disputes

 5   between or among TOKIN and any Class Members concerning matters contained in this

 6   Agreement shall, if they cannot be resolved by negotiation and agreement, be submitted to the

 7   Court. The Court shall retain exclusive jurisdiction over the implementation and enforcement of

 8   this Agreement.

 9           42.     Binding Effect. This Agreement shall be binding upon, and inure to the benefit of,

10   the successors and assigns of the parties hereto. Without limiting the generality of the foregoing,

11   each and every covenant and agreement herein by Indirect Purchaser Plaintiffs and Class Counsel

12   shall be binding upon all Class Members.

13           43.     Authorization to Enter Settlement Agreement. The undersigned representatives

14   of TOKIN represent that they are fully authorized to enter into and to execute this Agreement on

15   behalf of TOKIN. Class Counsel, on behalf of Indirect Purchaser Plaintiffs and the Classes,

16   represent that they are, subject to Court approval, expressly authorized to take all action required or

17   permitted to be taken by or on behalf of the Classes pursuant to this Agreement to effectuate its

18   terms and to enter into and execute this Agreement and any modifications or amendments to the

19   Agreement on behalf of the Classes that they deem appropriate.

20           44.     Notices. All notices under this Agreement shall be in writing. Each such notice

21   shall be given either by (a) e-mail; (b) hand delivery; (c) registered or certified mail, return receipt

22   requested, postage pre-paid; (d) FedEx or similar overnight courier; or (e) facsimile and first class

23   mail, postage pre-paid and, if directed to any Class Member, shall be addressed to Class Counsel at

24   their addresses set forth below, and if directed to TOKIN, shall be addressed to their attorneys at

25   the addresses set forth below or such other addresses as Class Counsel or TOKIN may designate,

26   from time to time, by giving notice to all parties hereto in the manner described in this paragraph.

27           If directed to the Indirect Purchaser Plaintiffs, address notice to:

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                               26
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 29 of 32



                             COTCHETT, PITRE & MCCARTHY, LLP
 1                           Adam J. Zapala (azapala@cpmlegal.com)
                             San Francisco Airport Office Center
 2                           840 Malcolm Road, Suite 200
                             Burlingame, CA 94010
 3                           Telephone:    650-697-6000
                             Facsimile:    650-697-0577
 4
                             HAGENS BERMAN SOBOL SHAPIRO LLP
 5                           Jeff Friedman (jefff@hbsslaw.com)
                             715 Hearst Avenue, Suite 202
 6                           Berkley, CA 94710
                             Telephone:     510-725-3000
 7                           Facsimile:     510-725-3001
 8                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                             Brendan P. Glackin (bglackin@lchb.com)
 9
                             275 Battery Street, 29th Floor
10                           San Francisco, CA 94111-3339
                             Telephone:     415-956-1000
11                           Facsimile:     415-956-1008
12           If directed to TOKIN, address notice to:

13                           GIBSON DUNN & CRUTCHER, LLP.
                             Trey Nicoud (tnicoud@gibsondunn.com)
14                           555 Mission Street, Ste. 3000
                             San Francisco, CA 94105
15                           Telephone:    415-393-8308
                             Facsimile:    415-374-8473
16
                             Email: tnicoud@gibsondunn.com
17
             45.     Headings. The headings used in this Agreement are intended for the convenience
18
     of the reader only and shall not affect the meaning or interpretation of this Agreement.
19
             46.     No Party Deemed to Be the Drafter. None of the parties hereto shall be deemed
20
     to be the drafter of this Agreement or any provision hereof for the purpose of any statute, case law,
21
     rule of interpretation or construction that would or might cause any provision to be construed
22
     against the drafter hereof.
23
             47.     Choice of Law. This Agreement shall be considered to have been negotiated,
24
     executed and delivered, and to be wholly performed, in the State of California, and the rights and
25
     obligations of the parties to this Agreement shall be construed and enforced in accordance with,
26

27

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                           27
     Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 30 of 32




 1   and governed by, the internal, substantive laws of the State of California without giving effect to

 2   that state’s choice of law principles.

 3            48.    Amendment; Waiver. This Agreement shall not be modified in any respect except

 4   by a writing executed by TOKIN and Class Counsel, and the waiver of any rights conferred

 5   hereunder shall be effective only if made by written instrument of the waiving party. The waiver

 6   by any party of any breach of this Agreement shall not be deemed or construed as a waiver of any

 7   other breach, whether prior, subsequent or contemporaneous, of this Agreement.

 8            49.    Execution in Counterparts. This Agreement may be executed in one or more

 9   counterparts. All executed counterparts and each of them shall be deemed to be one and the same

10   instrument. Counsel for the Settling Parties to this Agreement shall exchange among themselves

11   original signed counterparts and a complete set of executed counterparts shall be filed with the

12   Court.

13            50.    Integrated Agreement. This Agreement constitutes the entire agreement between

14   the Settling Parties and no representations, warranties or inducements have been made to any party

15   concerning this Agreement other than the representations, warranties and covenants contained and

16   memorialized herein. It is understood by the Settling Parties that, except for the matters expressly

17   represented herein, the facts or law with respect to which this Agreement is entered into may turn

18   out to be other than or different from the facts now known to each party or believed by such party

19   to be true. Each party therefore expressly assumes the risk of the facts or law turning out to be so

20   different, and agrees that this Agreement shall be in all respects effective and not subject to

21   termination by reason of any such different facts or law. Except as otherwise provided herein, each

22   party shall bear its own costs and attorneys’ fees.

23            51.    Return or Destruction of Confidential Materials. The Settling Parties agree to

24   comply with ¶ 11 of the Protective Order entered in these Actions at the conclusion of these

25   Actions.

26            IN WITNESS WHEREOF, the parties hereto, through their fully authorized representatives,

27   have executed this Agreement as of the Execution Date.

28
     TOKIN CORP. SETTLEMENT AGREEMENT; Case No. 13-MD-02420 YGR (DMR)                             28
Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 31 of 32
Case 4:13-md-02420-YGR Document 2516-2 Filed 08/16/19 Page 32 of 32




              5
